BISCHOFF, J. (concurring).
There was a disputed item of services rendered, for superintending certain work, as to the reasonable value of which services there was room for judicial determination in *857an amount ranging from $10 to $50. The adjustment of the account upon the basis of the defendant’s figures, save for an appropriate allowance greater than the small amount conceded by defendant upon this item, could properly result in the allowance to the plaintiff of the amount found for the purposes of this judgment.
Upon this ground the recovery was not inconsistent with the proof, and I concur for affirmance.